Title: To Benjamin Franklin from Gérard de Rayneval, 29 August 1783
From: Gérard de Rayneval, Joseph-Mathias
To: Franklin, Benjamin


          
            Versailles le 29. Aout 1783.
          
          J’ai rendu compte à M. le Cte. de Vergennes, Monsieur, de la
            difficulté que fait Mr. Hartley de signer à Versailles et ce Ministre m’a chargé de vous
            mander, que rien ne devoit vous empêcher de signer à Paris mercredy prochain, Jour
            designé pour la Signature des autres Traités; mais il vous prie d’indiquer à M. Hartley
            9. heures du Matin, et d’envoyer ici un exprès immediatement apres votre Signature
            faite: M. de Vergennes veut être assuré que votre besogne est consommée en même tems que
            la Sienne. Vous recevrez pour Mercredy un Billet d’Invitation, ainsi que Mrs. vos
            Collegues et M. Hartley: Je presume que
            celui ci n’y trouvera aucune difficulté.
          Vous trouverez ci-Joint, Monsieur, les deux Sauf-conduits que vous avez demandés; la
            Demande de M. Williams sera portée demain au Conseil.
          J’ai l’honneur d’etre avec un parfait Attachement, Monsieur, Votre tres humble et tres
            obeissant Serviteur,
          
            (signé) De Rayneval
            To Mr. Franklin
          
        